—Orders, Supreme Court, New York County (Richard Braun, J.), entered May 11, 1998, which, in this wrongful death action, inter alia, granted respondent’s motion for an order directing appellant outgoing attorneys to stop work on this case and deliver the file immediately to incoming attorneys, denied appellant’s cross motion for reimbursement, securing of a lien and sanctions, and imposed sanctions on appellant for frivolous litigation, unanimously affirmed, with costs.
This Court has previously found that appellant outgoing attorneys, while acting as attorneys to the estate of Leo Williams, took positions adverse to the interests of the estate’s sole distributee in an attempt to retain control of the estate’s wrongful death action and to collect legal fees (Matter of Williams, 245 AD2d 126). Appellant is not entitled to fees incurred during the course of that conflict-ridden representation (see, Teichner v W & J Holsteins, 64 NY2d 977, 979), which were entirely unauthorized. We have considered appellant’s remaining contentions and find them unavailing. Concur — Sullivan, J. P., Nardelli, Wallach, Saxe and Friedman, JJ.